

116 SRES 579 ATS: Encouraging the international community to remain committed to collaboration and coordination to mitigate and prevent the further spread of COVID–19 and urging renewed United States leadership and participation in global efforts on therapeutics and vaccine development and delivery to address COVID–19 and prevent further deaths, and for other purposes.
U.S. Senate
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 579IN THE SENATE OF THE UNITED STATESMay 14, 2020Mr. Durbin (for himself, Mr. Schumer, Mrs. Murray, Mr. Leahy, Mr. Menendez, Mr. Murphy, Ms. Duckworth, Mr. Coons, Mr. Udall, Mr. Bennet, Mr. Booker, Mr. Van Hollen, Mr. Blumenthal, Mr. Reed, Mrs. Gillibrand, Mr. Casey, Mr. Brown, Ms. Hassan, Mrs. Feinstein, Ms. Cantwell, Mr. Heinrich, Ms. Warren, Mr. Cardin, Ms. Hirono, Mr. Markey, Ms. Baldwin, Mr. Wyden, Ms. Cortez Masto, Mr. Sanders, Mrs. Shaheen, Mr. Whitehouse, Ms. Rosen, Mr. Kaine, Ms. Smith, Mr. King, Mr. Warner, Mr. Schatz, Ms. Klobuchar, Mr. Merkley, Mr. Carper, and Ms. Harris) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 25, 2020Committee discharged; considered, amended, and agreed to with an amended preamble and an amendment to the titleRESOLUTIONEncouraging the international community to remain committed to collaboration and coordination to mitigate and prevent the further spread of COVID–19 and urging renewed United States leadership and participation in global efforts on therapeutics and vaccine development and delivery to address COVID–19 and prevent further deaths, and for other purposes.Whereas there is a rich history of coordinated global health collaboration and coordination, dating back to 1851, to strategically and effectively combat deadly diseases of the time, such as the spread of plague;Whereas the United States has long been an active and critical leader in such global public health efforts, providing financial and technical support to multilateral institutions, foreign governments, and nongovernmental organizations;Whereas international collaboration has led to a number of historic global health achievements, including the eradication of smallpox, the reduction of polio cases by 99 percent, the elimination of river blindness, the decline in maternal and child mortality, the recognition of tobacco use as a health hazard, and countless others;Whereas there has been bipartisan support in the United States to lead efforts to address global health needs, as evidenced by initiatives such as the President’s Emergency Plan for AIDS Relief (PEPFAR) and the President’s Malaria Initiative;Whereas the United States led the global effort to end the Ebola outbreak in West Africa between 2014 and 2016;Whereas these bipartisan investments in global health have helped not only save countless lives around the world, but also at home in the United States;Whereas an outbreak of coronavirus disease 2019 (COVID–19) in Wuhan, China was first reported in December 2019, with a global pandemic declaration by the World Health Organization on March 11, 2020;Whereas, according to the Centers for Disease Control and Protection, more than 116,000 individuals in the United States are known to have died due to COVID–19 as of June 17, 2020, and a long-term, sustainable solution will require international access to a vaccine; Whereas the COVID–19 outbreak continues to place extreme pressure on health care systems and supply chains worldwide, impacting international travel, trade, and all other aspects of international exchanges, and requires a coordinated global effort to respond;Whereas the interconnectivity of our globalized world means an infectious disease can travel around the world in as little as 36 hours;Whereas United States Federal departments and agencies have engaged in and supported certain research and clinical trial efforts into coronaviruses, which may yield potential discoveries related to vaccine candidates;Whereas domestic and domestically supported vaccine candidates for COVID–19 comprise approximately 40 percent of the current potential COVID–19 vaccine candidates worldwide;Whereas international collaboration and coordination can help ensure equitable access to safe, effective, and affordable therapeutics and vaccines, thereby saving the lives of Americans and others around the world;Whereas the Coalition for Epidemic Preparedness Innovations is working to accelerate the development of vaccines against emerging infectious diseases, including COVID–19, and to enable equitable access to these vaccines for people during outbreaks;Whereas, on May 4, 2020, the President of the European Commission led a virtual summit where nations around the world pledged more than $8,000,000,000 to quickly develop vaccines and treatment to fight COVID–19; Whereas Gavi, the Vaccine Alliance, is working to maintain ongoing immunization programs in partner countries while helping to identify and rapidly accelerate the development, production, and equitable delivery of COVID–19 vaccines; andWhereas, on June 4, 2020, the United Kingdom hosted a pledging conference for Gavi, the Vaccine Alliance, for which the United States made an historic $1,160,000,000 multi-year commitment: Now, therefore, be it That the Senate—(1)recognizes the historic leadership role of the United States in stemming global health crises in the past;(2)commends the historic achievements of the international community to address global public health threats, such as the eradication of smallpox and dramatic progress in reducing cases of polio;(3)encourages the international community to remain committed to collaboration and coordination to mitigate and prevent the further spread of COVID–19;(4)commends the promising research and development underway to develop COVID–19 di­ag­nos­tics, therapies, and vaccines within the United States and with support from the Federal government, public-private partnerships, and commercial partners;(5)acknowledges the vast international research enterprise and collaboration underway to study an expansive range of drug and vaccine candidates;(6)urges renewed United States leadership and participation in global efforts on therapeutics and vaccine development and delivery to address COVID–19 and prevent further American deaths; and(7)calls on the United States Government to strengthen collaboration with key partners at the forefront of responding to COVID–19.